Title: Benjamin Franklin to John Adams, 15 November 1784
From: Franklin, Benjamin
To: Adams, John


        
          Passy, Nov. 15. 84—
        
        Mr Franklin presents his respectful Compliments to Mr Adams, and enclosos a Paper left with him by the Secretary of the Portuguese Ambassador last Night, being an Extract of a Letter from the First Minister of that Court. No Notice is taken in it of the preceding Plan of a Treaty, and Mr. F. mentions for Consideration, whether it would not be right to send a Copy of the new Plan immediately to that Ambassador:
        There will be no Court at Versailles to-morrow.
       